COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00091-CV


EUGENE WILLIAMS                                                     APPELLANT

                                        V.

MARCELINA WILLIAMS                                                   APPELLEE


                                    ------------

          FROM THE 393RD DISTRICT COURT OF DENTON COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On May 23, 2012, after filing appellant’s brief, we issued a letter to

appellant stating that his brief failed to comply with several of the rules of

appellate procedure as well as local rule 1.A(8).     We asked him to file an

amended brief by June 4, 2012, and warned him that failure to do so could result

in striking his brief, waiver of noncomplying points, or dismissal of the appeal.

See Tex. R. App. P. 38.8(a), 38.9(a), 42.3.

      1
       See Tex. R. App. P. 47.4.
      On June 27, 2012, we notified appellant that his amended brief had not

been filed as required by Texas Rule of Appellate Procedure 38.6(a). See Tex.

R. App. P. 38.6(a). We stated that we could dismiss the appeal for want of

prosecution unless appellant or any party desiring to continue this appeal filed

with the court within ten days a response reasonably explaining the failure to

timely file an amended brief. See Tex. R. App. P. 38.8(a)(1), 42.3.

      We have not received any response from appellant. Therefore, we strike

appellant’s original brief as noncompliant with the rules of appellate procedure

and our local rule, and because appellant has not filed an amended brief, we

dismiss the appeal for want of prosecution. See Tex. R. App. P. 38.8(a), 38.9(a),

42.3(b), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.



                                                    PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: August 2, 2012




                                     2